Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final office action in response to the amendment filed on 4/5/2022.   Claims  1-20 were previously cancelled.  Claims 21-40 are now cancelled. Claims 41-61 are new.  Therefore, claims 41-61 are pending and addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 41, 43, and 52, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.
Claim 41 recites, “in response to a determination that there is insufficient customer data in a database to perform the market analysis request, conducting a cookie-based tracking campaign by performing the following operations with respect to each customer of a set of customers matching the identifications in the market analysis request.”  The Specification does not explain that customers are matched to the identification in the market analysis or more specifically that the customers are matched to a type of marketing message and a customer segment.  The Applicant points to paragraphs 30, 40-44, and 46-55 for these amendments.  Paragraph 47 states, “According to some embodiments, merchant 120 may send a communication to a subset or all customers having a partnered financial service account.”  So based on this paragraph a communication is sent to all customers or a subset of customers, but which customers are sent the communication is not determined by matching the customers to a type of marketing message and a customer segment.  The rest of the specification also does not explain the matching of customers to the type of marketing message and the customer segment.  Therefore, it appears that the Applicant does not have possession of this claim element at the effective filing date of the application.  
Claim 41 recites, “transmitting a cookie to the client device and associating a customer tracking identifier of the cookie with the financial service account…
wherein each of the cookie datasets from the multiple sources comprises the customer tracking identifier…determining, based on the customer tracking identifier and the one or more online activities of the cookie datasets, transaction data associated with a purchase by the customer occurring in connection with the marketing message.”  The specification does not use the phrase “customer tracking identifier of the cookie”.  The specification does not use the word “identifier”.  Paragraph 042 states, ““According to some embodiments, the transmitted cookie may include a tracking number or other identification method allowing financial service provider system 112 to uniquely recognize the transmitted cookie. Financial service provider system 112 may also associate the transmitted cookie with the customer by, for example, associating the cookie tracking number with the customer's accessed partnered financial service account (step 380).”  Paragraph 043 states, “Financial service provider system 112 may also associate the cookie data with the consumer by, for example, associating the stored cookie data with the consumer's partnered financial service account information (step 360).” Paragraph [051] states, “In some aspects, other information, such as the customer's online activity after receipt of the discount offer, may be considered responsive to a marketing offer. For example, testing laboratory 114 may determine based on cookie information (see Figure 3; steps 340-360) and purchase transaction information associated with the customers stored in memory associated with financial service provider 110 that, after the receipt of the discount offer from testing laboratory 114, the customer conducted internet searches for related products and/or purchased the same or a similar product from another merchant.” Based on these paragraphs, the cookie includes a tracking number and that tracking number can be associated with a customer’s account and cookies can be associated with a consumer.  But that does not mean that the cookie includes a customer tracking identifier. Furthermore, there is nothing in the specification that explains that the customer tracking identifier is also included in the cookie datasets from the multiple sources or that the determining step is being done based on the customer tracking identifier.  Therefore, it seems that the Applicant does not have possession of the claimed subject matter at the effective filing date of the application. For purpose of examination, these limitations will be interpreted as a cookie having a tracking number that is associated with a customer and the determining step being done based on the cookie tracking number and the online activities.  The Examiner suggest amending the claims using the paragraphs mentioned above.
Claims 43 and 52 are also rejected for the same reasons as claim 41.
Claims 42, 44-51, and 53-61 are also rejected because of their dependencies on claims 41, 43, or 52.
Claim 42 recites, “wherein transmitting the cookie and associating the customer tracking identifier of the cookie comprises, in response to detecting the client device authenticating and logging into the partnered financial service account, transmitting the cookie to the client device and associating the customer tracking identifier of the cookie with the partnered financial service account.”  The specification does not use the phrase “customer tracking identifier of the cookie”.  The specification does not use the word “identifier”.  Paragraph 042 states, “According to some embodiments, the transmitted cookie may include a tracking number or other identification method allowing financial service provider system 112 to uniquely recognize the transmitted cookie. Financial service provider system 112 may also associate the transmitted cookie with the customer by, for example, associating the cookie tracking number with the customer's accessed partnered financial service account (step 380).”  Paragraph 043 states, “Financial service provider system 112 may also associate the cookie data with the consumer by, for example, associating the stored cookie data with the consumer's partnered financial service account information (step 360).” Paragraph [051] states, “In some aspects, other information, such as the customer's online activity after receipt of the discount offer, may be considered responsive to a marketing offer. For example, testing laboratory 114 may determine based on cookie information (see Figure 3; steps 340-360) and purchase transaction information associated with the customers stored in memory associated with financial service provider 110 that, after the receipt of the discount offer from testing laboratory 114, the customer conducted internet searches for related products and/or purchased the same or a similar product from another merchant.” Based on these paragraphs, the cookie includes a tracking number and that tracking number can be associated with a customer’s account and cookies can be associated with a consumer.  But that does not mean that the cookie includes a customer tracking identifier or that the customer tracking identifier is associated with the partnered financial service account.  Therefore is appears that the Applicant does not have possession of the claimed subject matter at the effective filing date of the application. For purpose of examination, these limitations will be interpreted as a cookie having a tracking number that is associated with a customer and the cookie tracking number is associated with the partnered financial service account.  The Examiner suggest amending the claim using the paragraphs mentioned above.
Claims 45 and 54 are also rejected for the same reasons as claim 42. 
Claim 49 recites, “wherein determining the transaction data associated with the purchase comprises determining that the purchase was made within a specificized time period based on stock keeping unit (SKU) data.”  There is nothing in the specification that correlates the determining the transaction data associated with the purchase with the purchase being made within a specificized time period based on SKU data.  SKU data is only mentioned in paragraph 027, which states, “Merchant 120 may include merchant system 122 and one or more Point-of-Sale (POS) systems 144. Merchant system 122 may include one or more computing systems, such as server(s), desktop computers, etc., that are configured to execute stored software instructions to perform operations associated with a merchant, including one or more processes associated with processing purchase transactions, generating transaction data, generating product data (e.g., SKU data) relating to purchase transactions, etc.”  Based on this paragraph, the merchant may generate SKU data relating to purchase transactions but there is nothing in this paragraph or the rest of the specification that explains the correlation of the generation of SKU data to the transaction data associated with a purchase by the customer occurring in connection to the market message.  Nothing in this paragraph or the rest of the specification ties the market message to the SKU data of the purchase transaction.  Therefore it appears the Applicant does not have possession of this claim limitation.  The Examiner suggest amending the claim with the content in paragraph 027.
Claim 58 is also rejected for the same reasons as claim 49.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 41-48, 50-57, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Beck (P. G. Pub. No. 2013/0191213), in view of Nicholas (P. G. Pub. No. 2006/0026067), in further view of Jain (P. G. Pub. No. 2003/0195793).

Regarding claim 41, Beck teaches
a system comprising: one or more processors programmed with computer program instructions that, when executed, cause operations comprising ([0056]):
conducting a cookie-based tracking campaign by performing the following operations with respect to each customer of a set of customers matching the identifications in the market analysis request ([0080] "In FIG. 1, an advertisement selector (133) prioritizes, generates, selects, adjusts, and/or customizes the available advertisement data (135) to provide user specific advertisement data (119) based at least in part on the user specific profile (131). The advertisement selector (133) uses the user specific profile (131) as a filter and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user (101)." [0113] "In one embodiment, the portal (143) is configured to report the correlation result (123) to a partner, such as a search engine, a publisher, or a merchant, to allow the partner to use the correlation result (123) to measure the effectiveness of advertisements and/or search result customization, to arrange rewards, etc."):
transmitting a marketing message to at least one client device associated with the customer ([0147] "For example, after the user (101) is provided with an advertisement via the transaction terminal (105), reminders or revisions to the advertisements can be sent to the user (101) via a separate point of interaction (107), such as a mobile phone, email, text message, etc. For example, the advertisement may include a coupon to offer the user (101) a benefit contingent upon a purchase." See also [0210].);
in response to detecting a client device authenticating and logging into a financial service account of the customer, transmitting a cookie to the client device and associating a customer tracking identifier of the cookie with the financial service account in connection with the transmission of the marketing message ([0144] "In one embodiment, the cookie identity of the user (101) as tracked using the cookie can be correlated to an account of the user (101)...For example, when the user (101) signs in to a web portal of the transaction handler (103) to access the account of the user (101), the cookie identity used by the advertisement network on the web portal can be correlated to the account of the user (101). For example, when the user (101) visits a web page after autl1entication of the user (101), and the web page includes an advertisement from the advertisement network, tl1e cookie identity can be correlated to the authenticated identity of the user (101). For example, when the user (101) signs in to a web portal of the transaction handler (103) to access the account of the user (101), the cookie identity used by the advertisement network on the web portal can be correlated to the account of the user (101)." See also [0055], [0105] and [0145].);
receiving cookie datasets from multiple sources comprising the client device and one or more other devices ([0143] "The advertisement network tracks the user behavior using its server logs and/or browser cookies. For example, the advertisement network may use a browser cookie to identify a particular user across multiple websites. Based on the referral uniform resource locators (URL) that cause the advertisement network to load advertisements in various web pages, the advertisement network can determine the online behavior of the user (101) via analyzing the web pages that the user (101) has visited. Based on the tracked online activities of the user (101), the user data (125) that  characterizes the user (101) can be formed to query the profiler selector (129) for a user specific profile (131)." See also [0046] for the client device and one or more other devices since it explains user of consumer accounts and mobiles devices. See also [0102].), 
wherein each of the cookie datasets from the multiple sources comprises the customer tracking identifier ([0144] "In one embodiment, the cookie identity of the user (101) as tracked using the cookie can be correlated to an account of the user (101) [customer tracking identifier], the family of the user (101), the company of the user (101), or other groups that include the user (101) as a member. Thus, the cookie identity can be used as the user data (125) to obtain the user specific profile (131). For example, when the user (101) makes an online purchase from a web page that contains an advertisement that is tracked with the cookie identity, the cookie identity can be correlated to the online transaction and thus to the account of the user (101). For example, when the user (101) visits a web page after autl1entication of the user (101), and the web page includes an advertisement from the advertisement network, the cookie identity can be correlated to the authenticated identity of the user (101)." See also [0200].), and 
wherein the cookie datasets comprise one or more online activities of the customer occurring in connection with the marketing message ([0049] "In one embodiment, the computing apparatus correlates, or provides information to facilitate the correlation of, transactions with online activities of the customers, such as searching, web browsing, social networking and consuming advertisements [in connection with the marketing message], with other activities, such as watching television programs, and/or with events, such as meetings, announcements, natural disasters, accidents, news announcements, etc."); and
determining, based on the customer tracking identifier and the one or more online activities of the cookie datasets, transaction data associated with a purchase by the customer occurring in connection with the marketing message ([0125] "In one embodiment, the correlator (117) identifies the characteristics of the transactions and uses the characteristics to search for advertisements that match the transactions. Such characteristics may include GUID, PAN, IP address, card number, browser cookie information, coupon, alias, etc. [0126] In FIG. 1, the profile generator (121) uses the correlation result (123) to enhance the transaction profiles (127) generated from the profile generator (121). The correlation result (123) provides details on the purchases and/or indicates the effectiveness of the user specific advertisement data (119)." [0143] "The advertisement network tracks the user behavior using its server logs and/or browser cookies. For example, the advertisement network may use a browser cookie to identify a particular user across multiple websites. Based on the referral uniform resource locators (URL) that cause the advertisement network to load advertisements in various web pages, the advertisement network can determine the online behavior of the user (101) via analyzing the web pages that the user (101) has visited. Based on the tracked online activities of the user (101), the user data (125) that characterizes the user (101) can be formed to query the profiler selector (129) for a user specific profile (131).");
and generating analysis results for the merchant using the transaction data determined from the cookie-based tracking campaign ([0113] "In one embodiment, the profile generator (121) uses the correlation result (123) to augment the transaction profiles (127) with data indicating the rate of conversion from searches or advertisements to purchase transactions. In one embodiment, the correlation result (123) is used to generate predictive models to determine what a user (101) is likely to purchase when the user (101) is searching using certain keywords or when the user (101) is presented with an advertisement or offer. In one embodiment, the portal (143) is configured to report the correlation result (123) to a partner, such as a search engine, a publisher, or a merchant, to allow the partner to use the correlation result (123) to measure the effectiveness of advertisements and/or search result customization, to arrange rewards, etc.").
Beck provides customized offer targeted to a particular channel and receives offer rules for the analysis through a portal interface, but not specifically through a first area and a second area.  
Beck does not specifically teach
providing, to a merchant device associated with a merchant, a graphical user interface comprising:
a first area configured to receive a selection of a type of marketing message; and
a second area configured to receive a selection of a customer segment;
receiving, via the graphical user interface, a market analysis request comprising identifications of a type of marketing message and a customer segment, the identifications being determined from at least one selection received by the first area and at least one selection received by the second area;
in response to a determination that there is insufficient customer data in a database to perform the market analysis request conducting a tracking campaign.
However, Nicholas teaches
providing, to a merchant device associated with a merchant, a graphical user interface comprising ([0095] "Using various interfaces with ad selection node 140, personnel [merchant] at the Glenview Announcements may create a digitized version of an advertisement that may appear in the traditional media version of its publication."):
a first area configured to receive a selection of a type of marketing message; and
a second area configured to receive a selection of a customer segment;
receiving, via the graphical user interface, a market analysis request comprising identifications of a type of marketing message and a customer segment, the identifications being determined from at least one selection received by the first area and at least one selection received by the second area (Fig. 12 shows that the merchant selects a type of marketing message through are #252 "Channel/website" [type of marketing message since based on [047] of the specification and fig. 7, a type of marketing message will be interpreted as any type of information] and a customer segment through area #251 "demographic" [customer segment] and that information is received via the graphical user interface. See also [0104]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the identifications for the market analysis is received through a graphical user interface of Beck with the way it is done with Nicholas, since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Whether providing identifications for the market analysis through one area of the graphical user interface or through two areas of the graphical user interface would not change the way the overall apparatus functions. Receiving identification for the market analysis through one area of the graphical user interface or through two areas of the graphical user interface are well known in the art, thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Beck and Nicholas both conduct a tracking campaign but do not explicitly teach
in response to a determination that there is insufficient customer data in a database to perform the market analysis request conducting a tracking campaign.
However, Jain teaches
in response to a determination that there is insufficient customer data in a database to perform the market analysis request conducting a tracking campaign ([0136] "The merchant specifies one or more objectives to be achieved by the system, using a Merchant objective specification tool (1.1). The information requirement analysis tool (1.2) takes as input the merchant objective(s), data analysis tool repository (1.3) and available secondary data (1.4), and determines the missing (primary) data to be gathered [insufficient data to provide the market analysis to the merchant device (1.5)." See also [0165], [0142], and [0148].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify when the marketing analysis is conducted of Beck and Nicholas with the one of Jain by adding in response to a determination that there is insufficient customer data in a database to perform the market analysis request conducting a tracking campaign as taught by Jain, in order to design the approach to gather the missing primary data and to target customer selection based on the missing information (Jain, [0136] and [0149]).  

Regarding claims 43 and 52, Beck teaches
a computer-implemented method comprising:
one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause operations comprising ([0616]):
conducting a cookie-based tracking campaign by performing the following operations with respect to each customer of a set of customers matching the identifications in the market analysis request ([0080] "In FIG. 1, an advertisement selector (133) prioritizes, generates, selects, adjusts, and/or customizes the available advertisement data (135) to provide user specific advertisement data (119) based at least in part on the user specific profile (131). The advertisement selector (133) uses the user specific profile (131) as a filter and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user (101)." [0113] "In one embodiment, the portal (143) is configured to report the correlation result (123) to a partner, such as a search engine, a publisher, or a merchant, to allow the partner to use the correlation result (123) to measure the effectiveness of advertisements and/or search result customization, to arrange rewards, etc."):
transmitting a marketing message to at least one client device associated with the customer ([0147] "For example, after the user (101) is provided with an advertisement via the transaction terminal (105), reminders or revisions to the advertisements can be sent to the user (101) via a separate point of interaction (107), such as a mobile phone, email, text message, etc. For example, the advertisement may include a coupon to offer the user (101) a benefit contingent upon a purchase." See also [0210].);
in response to detecting a client device authenticating and logging into a financial service account of the customer, transmitting a cookie to the client device and associating a customer tracking identifier of the cookie with the financial service account ([0144] "In one embodiment, the cookie identity of the user (101) as tracked using the cookie can be correlated to an account of the user (101)...For example, when the user (101) signs in to a web portal of the transaction handler (103) to access the account of the user (101), the cookie identity used by the advertisement network on the web portal can be correlated to the account of the user (101). For example, when the user (101) visits a web page after autl1entication of the user (101), and the web page includes an advertisement from the advertisement network, tl1e cookie identity can be correlated to the authenticated identity of the user (101). For example, when the user (101) signs in to a web portal of the transaction handler (103) to access the account of the user (101), the cookie identity used by the advertisement network on the web portal can be correlated to the account of the user (101)." See also[0055], [0105] and [0145].);
receiving cookie datasets from multiple sources comprising the client device and one or more other devices [0143] "The advertisement network tracks the user behavior using its server logs and/or browser cookies. For example, the advertisement network may use a browser cookie to identify a particular user across multiple websites. Based on the referral uniform resource locators (URL) that cause the advertisement network to load advertisements in various web pages, the advertisement network can determine the online behavior of the user (101) via analyzing the web pages that the user (101) has visited. Based on the tracked online activities of the user (101), the user data (125) that  characterizes the user (101) can be formed to query the profiler selector (129) for a user specific profile (131)." See also [0046] for the client device and one or more other devices since it explains user of consumer accounts and mobiles devices. See also [0102].), 
wherein each of the cookie datasets comprises the customer tracking identifier ([0144] "In one embodiment, the cookie identity of the user (101) as tracked using the cookie can be correlated to an account of the user (101) [customer tracking identifier], the family of the user (101), the company of the user (101), or other groups that include the user (101) as a member. Thus, the cookie identity can be used as the user data (125) to obtain the user specific profile (131). For example, when the user (101) makes an online purchase from a web page that contains an advertisement that is tracked with the cookie identity, the cookie identity can be correlated to the online transaction and thus to the account of the user (101). For example, when the user (101) visits a web page after authentication of the user (101), and the web page includes an advertisement from the advertisement network, the cookie identity can be correlated to the authenticated identity of the user (101)." See also [0200].), 
and wherein the cookie datasets comprise one or more online activities of the customer occurring in connection with the marketing message ([0049] "In one embodiment, the computing apparatus correlates, or provides information to facilitate the correlation of, transactions with online activities of the customers, such as searching, web browsing, social networking and consuming advertisements [in connection with the marketing message], with other activities, such as watching television programs, and/or with events, such as meetings, announcements, natural disasters, accidents, news announcements, etc.");
and determining, based on the customer tracking identifier and the one or more online activities of the cookie datasets from the multiple sources, transaction data associated with a purchase by the customer occurring in connection with the marketing message ([0125] "In one embodiment, the correlator (117) identifies the characteristics of the transactions and uses the characteristics to search for advertisements that match the transactions. Such characteristics may include GUID, PAN, IP address, card number, browser cookie information, coupon, alias, etc. [0126] In FIG. 1, the profile generator (121) uses the correlation result (123) to enhance the transaction profiles (127) generated from the profile generator (121). The correlation result (123) provides details on the purchases and/or indicates the effectiveness of the user specific advertisement data (119)." [0143] "The advertisement network tracks the user behavior using its server logs and/or browser cookies. For example, the advertisement network may use a browser cookie to identify a particular user across multiple websites. Based on the referral uniform resource locators (URL) that cause the advertisement network to load advertisements in various web pages, the advertisement network can determine the online behavior of the user (101) via analyzing the web pages that the user (101) has visited. Based on the tracked online activities of the user (101), the user data (125) that characterizes the user (101) can be formed to query the profiler selector (129) for a user specific profile (131)."); 
and generating analysis results for the merchant using the transaction data determined from the cookie-based tracking campaign ([0113] "In one embodiment, the profile generator (121) uses the correlation result (123) to augment the transaction profiles (127) with data indicating the rate of conversion from searches or advertisements to purchase transactions. In one embodiment, the correlation result (123) is used to generate predictive models to determine what a user (101) is likely to purchase when the user (101) is searching using certain keywords or when the user (101) is presented with an advertisement or offer. In one embodiment, the portal (143) is configured to report the correlation result (123) to a partner, such as a search engine, a publisher, or a merchant, to allow the partner to use the correlation result (123) to measure the effectiveness of advertisements and/or search result customization, to arrange rewards, etc.").
Beck provides customized offer targeted to a particular channel and receives offer rules for the analysis through a portal interface, but not specifically through a first area and a second area.  
Beck does not specifically teach
providing, to a merchant device associated with a merchant, a graphical user interface comprising:
a first area configured to receive a selection of a type of marketing message; and
a second area configured to receive a selection of a customer segment;
receiving, via the graphical user interface, a market analysis request comprising identifications of a type of marketing message and a customer segment, the identifications being determined from at least one selection received by the first area and at least one selection received by the second area;
in response to a determination that there is insufficient customer data in a database to perform the market analysis request conducting a tracking campaign.
However, Nicholas teaches
providing, to a merchant device associated with a merchant, a graphical user interface comprising ([0095] "Using various interfaces with ad selection node 140, personnel [merchant] at the Glenview Announcements may create a digitized version of an advertisement that may appear in the traditional media version of its publication."):
a first area configured to receive a selection of a type of marketing message; and
a second area configured to receive a selection of a customer segment;
receiving, via the graphical user interface, a market analysis request comprising identifications of a type of marketing message and a customer segment, the identifications being determined from at least one selection received by the first area and at least one selection received by the second area (Fig. 12 shows that the merchant selects a type of marketing message through are #252 "Channel/website" [type of marketing message since based on [047] of the specification and fig. 7, a type of marketing message will be interpreted as any type of information] and a customer segment through area #251 "demographic" [customer segment] and that information is received via the graphical user interface. See also [0104]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the identifications for the market analysis is received through a graphical user interface of Beck with the way it is done with Nicholas, since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Whether providing identifications for the market analysis through one area of the graphical user interface or through two areas of the graphical user interface would not change the way the overall apparatus functions. Receiving identification for the market analysis through one area of the graphical user interface or through two areas of the graphical user interface are well known in the art, thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Beck and Nicholas both conduct a tracking campaign but do not explicitly teach
in response to a determination that there is insufficient customer data in a database to perform the market analysis request conducting a tracking campaign.
However, Jain teaches
in response to a determination that there is insufficient customer data in a database to perform the market analysis request conducting a tracking campaign ([0136] "The merchant specifies one or more objectives to be achieved by the system, using a Merchant objective specification tool (1.1). The information requirement analysis tool (1.2) takes as input the merchant objective(s), data analysis tool repository (1.3) and available secondary data (1.4), and determines the missing (primary) data to be gathered [insufficient data to provide the market analysis to the merchant device (1.5)." See also [0165], [0142], and [0148].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify when the marketing analysis is conducted of Beck and Nicholas with the one of Jain by adding in response to a determination that there is insufficient customer data in a database to perform the market analysis request conducting a tracking campaign as taught by Jain, in order to design the approach to gather the missing primary data and to target customer selection based on the missing information (Jain, [0136] and [0149]).

Regarding claims 42, 45, and 54, Beck teaches
wherein the financial service account of the customer is a partnered financial service account associated with the merchant, the operations comprising ([0154] "The transaction handler (103) processes payment transactions made via financial transaction cards, such as credit cards, debit cards, banking cards, etc.; and the financial transaction cards can be used as loyalty cards for the respective third party loyalty programs." [0155] "In one embodiment, an entity operating the transaction handler (103) hosts loyalty programs for third parties using the account data (111) of the users (e.g., 101). A third party, such as a merchant, a retailer, a manufacturer, an issuer or other entity that is interested in promoting certain activities and/or behaviors, may offer loyalty rewards on existing accounts of consumers." Since the financial service provider and the merchant are connected through a loyalty program the financial service account is a partnered financial service account.):
detecting the client device authenticating and logging into the partnered financial service account associated with the merchant ([0536] "In one embodiment, the portal (143) is to register the interest of users (101), or to obtain permissions from the users (101) to gather further information about the users (101), such as data capturing purchase details, online activities, etc." [0537] "In one embodiment, the user (101) may register via the issuer; and the registration data in the consumer account (146) may propagate to the data warehouse (149) upon approval from the user (101)."),
wherein transmitting the cookie and associating the customer tracking identifier of the cookie comprises, in response to detecting the client device authenticating and logging into the partnered financial service account, transmitting the cookie to the client device and associating the customer tracking identifier of the cookie with the partnered financial service account  ([0144] "In one embodiment, the cookie identity of the user (101) as tracked using the cookie can be correlated to an account of the user (101)...For example, when the user (101) signs in to a web portal of the transaction handler (103) to access the account of the user (101), the cookie identity used by the advertisement network on the web portal can be correlated to the account of the user (101). For example, when the user (101) visits a web page after autl1entication of the user (101), and the web page includes an advertisement from the advertisement network, the cookie identity can be correlated to the authenticated identity of the user (101). For example, when the user (101) signs in to a web portal of the transaction handler (103) to access the account of the user (101), the cookie identity used by the advertisement network on the web portal can be correlated to the account of the user (101)." See also [0105] and [0145].), and 
wherein receiving the cookie datasets from the multiple sources comprising receiving the cookie datasets from the client device and at least one merchant device associated with the merchant ([0094] "Some of these identifiers [cookie datasets] of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants [merchant device associated with the merchant], or the user tracker (113). In one embodiment, such identifiers are correlated to the user (101) based on the overlapping or proximity of the time period of their usage to establish an identification reference table.").

Regarding claims 44 and 53, Beck teaches
wherein receiving the cookie datasets from the multiple sources includes receiving the cookie datasets from one or more merchant devices ([0093] "Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID, which identify the user (101)...Some of these identifiers of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants, or the user tracker (113)." See also [0201].).
It is implied in Beck that the cookies datasets are received by the client device but not explicitly stated.
However, Nicholas teaches
wherein receiving the cookie datasets from the multiple sources includes receiving the cookie datasets from the client device ([0294] "However, Nicholas teaches, "When a user of the computer network views the advertiser's ad, a cookie recording that ad impression may be placed on the user's computer. If the user clicks through to the advertiser's website and then submits a form, the processing page with the ROI tag is requested. Based on the cookie it is determined that this user came to the site based on the advertisement, and the ROI is attributed to that ad.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify from which devices the cookie datasets are received of Beck with the way it is done of Nicholas, by adding wherein receiving the cookie datasets from the multiple sources includes receiving the cookie datasets from the client device, as taught by Nicholas, since Beck already implies that the cookie datasets are received from the user device.

Regarding claims 46 and 55, Beck teaches
wherein conducting the cookie-based tracking campaign further comprises detecting the client device authenticating and logging into the financial service account of the customer ([0144] "In one embodiment, the cookie identity of the user (101) as tracked using the cookie can be correlated to an account of the user (101)...For example, when the user (101) signs in to a web portal of the transaction handler (103) to access the account of the user (101), the cookie identity used by the advertisement network on the web portal can be correlated to the account of the user (101). For example, when the user (101) visits a web page after autl1entication of the user (101), and the web page includes an advertisement from the advertisement network, tl1e cookie identity can be correlated to the authenticated identity of the user (101). For example, when the user (101) signs in to a web portal of the transaction handler (103) to access the account of the user (101), the cookie identity used by the advertisement network on the web portal can be correlated to the account of the user (101)." See also [0105] and [0145].).

Regarding claims 47 and 56, Beck teaches
wherein conducting the cookie-based tracking campaign further comprises storing the transaction data on the database ([0063] "In one embodiment, the centralized data warehouse (149) includes merchant data (e.g., data about sellers), customer/business data ( e.g., data about buyers), and transaction records (301) between sellers and buyers over time.").

Regarding claims 48 and 57, Beck discusses the online searches of users about products and services but not specifically associated with content of the marketing message.
Beck does not explicitly teach
wherein the one or more online activities of the customer connected with the marketing message comprises online search history data associated with content of the marketing message.
However, Nicholas teaches
wherein the one or more online activities of the customer connected with the marketing message comprises online search history data associated with content of the marketing message ([0268] "In one embodiment, a cookie is used to track users who view proxy advertising. In one embodiment, if the user later uses the listing site that was the proxy advertiser, this is recorded. In one embodiment, if the user navigates to the listing page that was the destination click through of the proxy ad, this is recorded. In one embodiment, the search terms, click trail or other input used to reach the listing page is recorded.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the online activities of the customer of Beck with the online activities of Nicholas by adding wherein the one or more online activities of the customer connected with the marketing message comprises online search history data associated with content of the marketing message, as taught by Nicholas, in order to record the effect of multi-dimensional advertising through search history and to make correlations based on the search history (Nicholas, [0267] and [0269]).

Regarding claims 50 and 59, Beck teaches 
wherein the marketing message comprises a percentage discount offer, a monetary discount offer, or a bundling discount offer to buy a product of the merchant ([0222] "In one embodiment, the offer (186) includes the benefit of a discount, an incentive, a reward, a rebate, a gift, or other benefit, which can be redeemed upon the satisfaction of certain conditions required by the offer rules (203).").

Regarding claims 51 and 60, Beck teaches 
wherein generating the analysis results comprises determining one or more other customers that have similar financial data or demographics as the customer ([0091] "In FIG. 1, the user tracker (113) obtains and generates context information about the user (101) at the point of interaction (107), including user data (125) that characterizes and/or identifies the user (101). The profile selector (129) selects a user specific profile (131) from the set of transaction profiles (127) [financial data] generated by the profile generator (121), based on matching the characteristics of the transaction profiles (127) and the characteristics of the user data (125). For example, the user data (125) indicates a set of characteristics of the user (101); and the profile selector (129) selects the user specific profile (131) that is for a particular user or a group of users and that best matches the set of characteristics specified by the user data (125)." Since the user is part of a group of users and the group of users are matched based on transaction, this limitation explains determining other customers that have similar financial data. See also [0096] that explains that the groups of users can be aggregated based on demographics. See also [0204] and [0205].).

Regarding claim 61, Beck teaches the marketing message customization but not specifically via the graphic user interface.  
However, Nicholas teaches
wherein the operations further comprise receiving, via the graphical user interface, a marketing message customization comprising a message content (Fig. 7 shows that the merchant selects a marketing message such as a coupon and customizes the message content by retrieving the coupon of Fig. 13. See also [0099]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the marketing message customization was done of Beck with the way it is done of Nicholas,  customer of Beck with the online activities of Nicholas by adding wherein the operations further comprise receiving, via the graphical user interface, a marketing message customization comprising a message content, as taught by Nicholas, in order to give the merchant more say in the customization of the marketing message.

Claims 49 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Beck (P. G. Pub. No. 2013/0191213), in view of Nicholas (P. G. Pub. No. 2006/0026067), in view of Jain (P. G. Pub. No. 2003/0195793), in further view of Bender (P. G. Pub. No. 2013/0036014).

Regarding claims 49 and 58, Beck discusses using SKUs to provide advertisements but not specifically to determine that the purchase was made within a specificized time period. Beck, Nicholas, and Jain do not teach  
wherein determining the transaction data associated with the purchase comprises determining that the purchase was made within a specificized time period based on stock keeping unit (SKU) data.
However, Bender teaches
wherein determining the transaction data associated with the purchase comprises determining that the purchase was made within a specificized time period based on stock keeping unit (SKU) data ([0034] "If an exact match is found in exact match 204, search for complementary 206 is performed. Search for complementary 206 may comprise a search for the target consumer purchasing a complementary item than the item contemplated by the ad impression. For example, an ad impression for a television may yield a consumer transaction at a warehouse chain. The warehouse chain may provide SKU level data to merge with internal data. Thus, it may be found that the consumer also purchased a wall mounting set or additional cables. Also for example, an ad impression for a baseball game may be associated with the target consumer frequenting a dining establishment prior to the baseball game and/or a bar after the baseball game." [0019] "More precise still would be an online advertisement appearing in or near search engine results, or with even more precision, an online advertisement sent to a smartphone that is located near ( either in space or time) a particular item and where the smartphone user is known to purchase the particular item or a competitive item at that time [specificized time] or in that space." See also [0032].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the determination is made of that the transaction data is associated with the purchase of Beck, Nicholas, and Jain with the way it is done by Bender, by adding wherein determining the transaction data associated with the purchase comprises determining that the purchase was made within a specificized time period based on stock keeping unit (SKU) data, as taught by Bender, in order to make a more precise determination that the transaction data is associated with the purchase (Bender, [0019]).

Response to Arguments
All previous rejections have been withdrawn since claims 1-40 are now cancelled.  
The Examiner notes that a 101 rejection directed to an abstract idea was not given because the inclusion of the limitations, “providing, to a merchant device associated with a merchant, a graphical user interface comprising: a first area configured to receive a selection of a type of marketing message; and a second area configured to receive a selection of a customer segment; receiving, via the graphical user interface, a market analysis request comprising identifications of a type of marketing message and a customer segment, the identifications being determined from at least one selection received by the first area and at least one selection received by the second area” in combinations with the other elements of the independent claims integrate the invention into a practical application.
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because of the new grounds of rejection.  The Examiner has added the prior art reference of Beck, Nicholas, and Bender to address the new claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit